13iU?\€-a Dc^oU' lu.idj-
                                     RECEIVED IN
                               COURT OF CRIMINAL APPEAi
      epjir   yPsrd \t
                                           ....- 3 J 2015

 -T                                   AbslAcosta, Clerk
                                      ^D8lAcosta,uiem

 X       U)j)^\d     liKe      pr rr^e ch+
^fk\j -is */ ^r^)r -Vtr^t                          «   UJ^




 ire                         »«>-h r>vz                U     £">>


                                               ^   ^ - o £-
^ /sy • h*s<h ibe^i/i^ ^/




C^f\ &rof Pny            Sentence X

  p\\Jt 3S Jt*'j           O^ £      hO      VeCxrf

 soffej. c^^ -.yo~ flc^ie chtc/c
) p- ^ul* cV> 5^c i ^ ' C^>
               1                       v                     ^/
Cjo
r>,^t        fs<             L


D
                   fX net




                                             ,J- A
0 fl^ If   w J
           )€      9h^   t/c              w /-'• ^    ^? €•

                         ,       ../•
                                                      c-f
                                        a 4 -•-? /r           «" /   /"-"
WW




                                              1c '
wm
                             C
                                              is
                             'i
                                              ::= °

                             o
       N
                                  LL
                                   p      o     -V.
                             o
                                   Co
                                              iD




                                               CD
                              O
                 ^$ <             <dr*'
                 r—)
                             J
 ^5*
           •v.




                        J'




^t"